Title: To George Washington from Henry Knox, 17 December 1782
From: Knox, Henry
To: Washington, George


                        
                            My dear General
                            West Point Dec. 17 1782.
                        
                        last evening I received your Excellencys favor respecting a sleigh, and inclosing the paroles and
                            countersigns to the 22d instant. The sleigh shall be put in train immediately and finished with all possible expedition.
                            The painting I am apprehensive will take the most time. From enquiry it appears that the most approved method of making
                            the sliders, is to have them about six inches curved in the whole length, a greater would
                                render the riding unpleasant—were there any rough places on the road, as the joltings,
                            would be more sensibly experienced, than when the curve is small, and extended the
                                whole length of the runner—I think, if it was covered, with a painted canvass, in the manner of
                            your Excellencys barge, with baize curtains it would be a considerable addition, to keep of the wind, If
                            your Excellency should be of the same opinion we can easily put on the canvas top here, and   for the curtain.

                    